Citation Nr: 1810781	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for fatigue, as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for sleep disturbances, as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to July 1993, to include service in the Persian Gulf.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board previously remanded this case for additional development in December 2016.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran's rheumatoid arthritis was not diagnosed until several years had elapsed after the Veteran's service separation, and establishes that rheumatoid arthritis is not a manifestation of an undiagnosed illness, and is not linked to the Veteran's active service.

2.  The medical evidence establishes that the Veteran's fatigue is attributed to his rheumatoid arthritis and sleep disturbance, and establishes that his fatigue is not a manifestation of an undiagnosed illness, and is not linked to the Veteran's active service.  

3.  The medical evidence establishes that the Veteran's sleep disturbance is attributed to his diagnosed sleep apnea and rheumatoid arthritis , and establishes that his sleep disturbance is not a manifestation of an undiagnosed illness, and is not linked to the Veteran's active service.

4.  The medical evidence establishes that the Veteran's rheumatoid arthritis, fatigue, and sleep disturbance are not related to his exposure to toxins in service.  


CONCLUSION OF LAW

1.  The criteria for service connection for rheumatoid arthritis are not met, nor may the Veteran's rheumatoid arthritis be presumed service-connected as a chronic disability or as a medically unexplained chronic multisymptom illness.  38 U.S.C. §§ 1101, 1110, 1131, 1117, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

2.  The criteria for service connection for fatigue are not met, nor may the Veteran's fatigue be presumed service-connected as a chronic disability or as a medically unexplained chronic multisymptom illness.  38 U.S.C. §§ 1101, 1110, 1131, 1117, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

3.  The criteria for service connection for sleep disturbance are not met, nor may the Veteran's sleep disturbance be presumed service-connected as a chronic disability or as a medically unexplained chronic multisymptom illness.  38 U.S.C. §§ 1101, 1110, 1131, 1117, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks service connection for several disabilities and increased evaluations for several disabilities.  In June 2009, the RO issued a letter which advised the Veteran of the criteria for service connection.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file.  The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's December 2016 remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition. 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic during service or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021.   38 C.F.R. § 3.317.  

The presumption is applicable if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  See also Goodman v. Shulkin, 870 F.3d 1383 (Fed. Cir. 2017). 

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons may link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The onset and etiology of disease such as diabetes and osteoarthritis are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A.  Rheumatoid Arthritis 

The Veteran's STRs disclose record of April 1990 enlistment examination where he reported that he had swollen or painful joints in grade school, which healed since then before the examination; no other indications for joint issues are noted in the STRs, and the June 1993 separation examination reported no joint pains on all joints and noted normal conditions for the Veteran. 

The evidence of record from 2007 to the present reflects numerous complaints and treatment to alleviate the pain in his joints.  In June 2007, the Veteran saw Dr. K.W., a rheumatologist, and complained that he had symptoms of fatigue, weakness, eye dryness, moth dryness, 30 minutes of morning stiffness, arthralgia in his feet, ankles, knees, back, wrists, and right hand, and difficulty in sleeping.  Dr. K.W. stated in his December 2008 letter that the Veteran is diagnosed with rheumatoid arthritis, but his symptoms seemed more consistent with Gulf War Syndrome and recommended that the Veteran should be evaluated for the syndrome.  The Board notes that Dr. K.W. did not diagnose the Veteran with Gulf War Syndrome.  

The Veteran was afforded a VA examination in March 2010, which the Board found was inadequate in the December 2016 remand.  The Board directed the AOJ to schedule the veteran for a new VA examination.  Also, the Board determined that the Veteran was exposed to toxins while in service.  

Subsequently, the Veteran was evaluated at a new VA examination conducted in May 2017.  The examiner reviewed medical evidence of record, to include lab results provided by private physicians.  The VA examiner then applied the 2010 American College of Rheumatology (ACR)/European League Against Rheumatism (EULAR) classification criteria for rheumatoid arthritis and gave the diagnosis of rheumatoid arthritis because the lab results and the medical records revealed that the Veteran met all the criteria for diagnosing rheumatoid arthritis.  The examiner confirmed the diagnosis of rheumatoid arthritis given by a private physician in 2007 and opined that rheumatoid arthritis was a disease with a clear and specific etiology, and was a diagnosed disorder, i.e., not an undiagnosed illness.  Further, the examiner stated that the current literature, including many meta-analysis conducted by the Institute of Medicine, does not provide any substantive support for a causal relationship between environmental exposures experienced during the service in the Gulf and later development of autoimmune disorders such as rheumatoid arthritis.  

There is no medical evidence or opinion that the Veteran's current rheumatoid arthritis was symptomatic or was present in service.  There is no medical opinion that the Veteran's current rheumatoid arthritis results from any incident or injury in service.  As discussed, the clinical evidence establishes that no diagnosis or finding of rheumatoid arthritis was established until more than five years elapsed after the Veteran's 1993 service discharge. 

There is no medical opinion that the Veteran's rheumatoid arthritis is a manifestation of an undiagnosed illness.  There is a May 2017 medical opinion that the Veteran's rheumatoid arthritis explains many of the symptoms the Veteran has reported.  The May 2017 medical opinion is unfavorable to the Veteran's claim.

Since Dr. K.W.'s letter and statements in the medical evidence provide a diagnosis of rheumatoid arthritis without ruling it out as a diagnosis, the only evidence favorable to the Veteran's claim that he has a current joint disability that results from his service are the Veteran's own lay opinion and his buddy statement.  The Veteran and his buddy are lay persons, so their contentions and opinions are of less weight and persuasive value than the unfavorable medical evidence and opinion.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.

B.  Fatigue

The Veteran's STRs, to include the enlistment and exit examinations, do not reveal any complaint of fatigue while in service.  

The Veteran had noted symptoms of fatigue for a number of years, as early as 2007 in association with diffuse joint pain and swelling of several small joints of the hands.  The joint disorders were diagnosed as rheumatoid arthritis.  

The May 2017 VA examiner states that fatigue is in and of itself characteristically present in many inflammatory disease processes such as rheumatoid arthritis due to pain.  Further, the examiner opines that the Veteran does not meet diagnostic criteria for chronic fatigue syndrome and that the symptom of fatigue for this Veteran is associated with number of conditions, one of which is rheumatoid arthritis because fatigue is a well-established symptom of the disorder; the Veteran's rheumatoid arthritis has affected multiple joints resulting in a chronic pain state, which in turn disrupts his sleep.  The examiner points out that while the Veteran does demonstrate a disability pattern related to his fatigue, this is not undiagnosed, nor a representation of a chronic multisymptom illness of known etiology such as fibromyalgia or chronic fatigue syndrome because the Veteran's symptom is readily attributable to established diagnoses.  To complete the analysis, the examiner explicitly states that the Veteran's fatigue is less likely than not related to environmental exposures during service in the Gulf region, for it is explained better by his rheumatoid arthritis.  

There is no medical evidence or opinion that the Veteran's current fatigue was symptomatic or was present in service.  There is no medical opinion that the Veteran's current fatigue results from any incident or injury in service.  As discussed, the clinical evidence establishes that the Veteran's fatigue is associated with pain as a result of his rheumatoid arthritis and no diagnosis or finding of rheumatoid arthritis was established until more than five years elapsed after the Veteran's 1993 service discharge. 

There is no medical opinion that the Veteran's fatigue is a manifestation of an undiagnosed illness.  The May 2017 medical opinion states that the Veteran's fatigue is associated with pain from his diagnosed rheumatoid arthritis. The May 2017 medical opinion is unfavorable to the Veteran's claim.

The only evidence favorable to the Veteran's claim that he has fatigue that results from his service is the Veteran's own lay opinion. The Veteran is a lay person, so his contentions and opinions are of less weight and persuasive value than the unfavorable medical evidence and opinion.  There is no reasonable doubt which may be resolved in the Veteran's favor. The claim must be denied.

C.  Sleep Disturbances

The Veteran's STRs, to include the enlistment and exit examinations, do not reveal any complaint of sleep disorder while in service.  

The Veteran was diagnosed with sleep apnea in September 2016 when he underwent sleep study due to ongoing complaints of fatigue and poor sleep.  

The May 2017 VA examiner opines that the Veteran's sleep disorder is explained by his diagnosed sleep apnea and chronic pain due to diagnosed rheumatoid arthritis.  Sleep disturbances are not undiagnosed illness per se.  Therefore, the examiner concludes that the sleep disturbance is secondary to sleep apnea and rheumatoid arthritis and that it is less likely than not that the sleep disturbance is a result of environmental exposure to toxins during service in the Gulf region.  

There is no medical evidence or opinion that the Veteran's current sleep disturbance was symptomatic or was present in service.  There is no medical opinion that the Veteran's current sleep disturbance results from any incident or injury in service.  As discussed, the clinical evidence establishes that the Veteran's sleep disturbance is associated with sleep apnea and with pain as a result of his rheumatoid arthritis and no diagnosis or finding of rheumatoid arthritis or sleep apnea was established until more than five years elapsed after the Veteran's 1993 service discharge. 

There is no medical opinion that the Veteran's sleep disturbance is a manifestation of an undiagnosed illness.  The May 2017 medical opinion states that the Veteran's sleep disturbance is associated with pain from his diagnosed rheumatoid arthritis and his diagnosed sleep apnea.  The May 2017 medical opinion is unfavorable to the Veteran's claim.

The only evidence favorable to the Veteran's claim that he has sleep disturbance that results from his service is the Veteran's own lay opinion.  The Veteran is a lay person, so his contentions and opinions are of less weight and persuasive value than the unfavorable medical evidence and opinion.  There is no reasonable doubt which may be resolved in the Veteran's favor. The claim must be denied.


ORDER

The claim for service connection for rheumatoid arthritis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 is denied.  

The claim for service connection for fatigue, as due to a qualifying chronic disability under 38 C.F.R. § 3.317 is denied.  

The claim for service connection for sleep disturbances, as due to a qualifying chronic disability under 38 C.F.R. § 3.317 is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


